    Case 20-24501        Doc 65    Filed 03/05/21 Entered 03/05/21 13:40:18           Desc Main
                                    Document     Page 1 of 10
This order is SIGNED.


Dated: March 5, 2021

                                                JOEL T. MARKER
                                             U.S. Bankruptcy Judge




                       IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF UTAH


          In re:                                         Bankruptcy Case No. 20-24501

          BRANDON HARDMAN,                               Chapter 13


                               Debtor.                   Hon. Joel T. Marker



                                   MEMORANDUM DECISION


               The Debtor, Brandon Hardman, is a truck driver who has spent most of this case

     fighting with Iowa Tanklines, Inc. d/b/a ITL Tanklines, Inc. (ITL) about the ownership of

     a 2015 Peterbilt 389 (Truck), with each side relying on a subset of the universe of relevant

     documents to argue the point. The specific matter now before the Court is ITL’s Motion

     for Determination that Property is Not Property of the Estate or in the Alternative Motion

     for Relief from the Automatic Stay (Motion), 1 in which ITL seeks a finding that the Truck

     belongs to the Debtor’s legally distinct business rather than the Debtor personally or

     alternatively that grounds exist for stay relief. The Court has thoroughly reviewed the

     parties’ submissions and issues this memorandum decision to explain its holding that the


     1
         Dkt. #19.
Case 20-24501        Doc 65     Filed 03/05/21 Entered 03/05/21 13:40:18                Desc Main
                                 Document     Page 2 of 10



 estate has a sufficient interest in the Truck to support payment of ITL’s secured claim

 through a chapter 13 plan and that stay relief is unwarranted at this time. 2

                                       I. BACKGROUND

         As for the Motion’s tortured procedural history, the Debtor filed this chapter 13

 case on July 25, 2020 along with his Statement of Financial Affairs, Schedules, and a

 Chapter 13 Plan proposing to pay ITL six months of adequate protection followed by the

 full amount of its secured claim at a proffered Till interest rate of 4.5%. 3 The docket

 fireworks between the Debtor and ITL began on September 10 when the Debtor filed an

 ill-conceived motion for sanctions against ITL, 4 which he ultimately withdrew about two

 hours before the scheduled hearing. On September 25, ITL filed both the Motion and an

 objection to confirmation of the Debtor’s plan, 5 and the Debtor responded to the Motion

 on October 16. 6

         The Court held preliminary hearings on the Motion on October 28 and November

 10, and the discussions from those hearings are incorporated herein by reference. ITL

 suggested at the November 10 hearing that it might raise an additional argument based on

 the postpetition termination of an independent contractor agreement, and the Court

 provided a schedule for an amended motion to be filed by ITL followed by a stipulation of

 facts and sequential briefs on all legal issues by both parties. But while the Court received




 2
   This memorandum decision constitutes the Court’s findings of fact and conclusions of law under
 Federal Rule of Civil Procedure 52(a)(1), made applicable to this contested matter by Federal Rules
 of Bankruptcy Procedure 7052 and 9014(c). Any findings of fact herein are also deemed to be
 conclusions of law, and any conclusions of law herein are also deemed to be findings of fact, and
 they shall be equally binding as both.
 3
   Dkt. #s 1-3 and 9; proof of claim #8-1.
 4
   Dkt. #15.
 5
   Dkt. #s 18-19 and 21.
 6
   Dkt. #30.
                                                 2
Case 20-24501        Doc 65      Filed 03/05/21 Entered 03/05/21 13:40:18                 Desc Main
                                  Document     Page 3 of 10



 a stipulation of facts and a brief from ITL, 7 no ITL amended motion and no Debtor brief

 were filed.

         Given the lack of clarity on whether the parties intended to proceed, the matter

 languished until the continued confirmation hearing on January 26, which is also

 incorporated herein by reference. At that hearing, the Truck issue was discussed yet again

 along with ITL’s confirmation objection and the Chapter 13 Trustee’s numerous

 outstanding issues preventing confirmation of the Debtor’s proposed plan. The Court

 granted the Debtor’s belated request to file an additional verified statement, which he did

 on February 7, 8 and the Debtor also filed an unauthorized late brief on February 8 which

 ITL allegedly agreed to not oppose. 9 ITL then objected to the Verified Statement and

 requested cross-examination of the Debtor, 10 but the Court declined the invitation since the

 Verified Statement offered nothing new of value, instead choosing to take the Motion under

 advisement and issue a written ruling. Given the Debtor’s unreasonable delay in this case

 that is prejudicial to creditors, the Court also ordered that all issues raised by the Trustee

 and ITL must be resolved and that the Debtor’s plan must be confirmed on or before the

 continued confirmation hearing on March 9, or the case will be dismissed pursuant to

 § 1307(c)(1) and (5) of the Bankruptcy Code. 11

         The substantive history between the parties is nearly as difficult as the procedural

 history of the Motion, and the Court incorporates the parties’ Stipulated Findings of Fact. 12



 7
   Dkt. #s 42, 44, and 47.
 8
   Dkt. #61.
 9
   Dkt. #62.
 10
    Dkt. #63.
 11
    Dkt. #58. All statutory references are to title 11 of the United States Code unless otherwise
 specified.
 12
    Dkt. #s 42 and 44. Other factual sources will be noted as necessary.
                                                  3
Case 20-24501          Doc 65   Filed 03/05/21 Entered 03/05/21 13:40:18               Desc Main
                                 Document     Page 4 of 10



 In short, ITL and McKrakin Trucking LLC—with Brandon Hardman signing on behalf of

 McKrakin—entered into an Independent Contractor Agreement in January 2016 involving

 a different truck than the one at issue in the Motion, presumably a truck that was already

 owned or leased by Mr. Hardman and/or McKrakin. 13 Then in February 2019, ITL

 executed an Installment Sales Agreement with “Brandon Hardman dba McKrakin

 Trucking, LLC” as the counterparty buying the Truck. 14 This was accompanied by a Bill

 of Sale transferring ownership of the Truck after a foreclosure sale from ITL to, again,

 “Brandon Hardman dba McKrakin Trucking, LLC.” 15 ITL was also given authorization

 to apply for an Iowa certificate of title, which it did, but the application and title only listed

 the name “McKrakin Trucking LLC.” 16 In October 2019, ITL entered into a new

 Independent Contractor Agreement, this time with “B & M Hardman Trucking Inc,” 17 and

 an Amendment to the Installment Sales Agreement was executed changing the Truck

 buyer’s name from “Brandon Hardman dba McKrakin Trucking, Inc.” to “Brandon

 Hardman dba B & M Hardman Trucking Inc.” 18

                                       II. DISCUSSION

         As presented to the Court, the parties’ dispute about the Truck is simultaneously

 narrow and complicated. Factual discrepancies, inconsistencies, and unclear statements

 abound, both large and small. Paragraph 2 of the Installment Sales Agreement provides

 that the weekly Truck payments “shall be payable on the same day that Buyer receives his

 weekly settlement from [ITL], under the Independent Contractor Agreement by and


 13
    Dkt. #42, Ex. C.
 14
    Id., Ex. A.
 15
    Id., Ex. B.
 16
    Id., Exs. D-G.
 17
    Id., Ex. H.
 18
    Id., Ex. L.
                                                 4
Case 20-24501       Doc 65     Filed 03/05/21 Entered 03/05/21 13:40:18             Desc Main
                                Document     Page 5 of 10



 between [ITL] and Buyer dated February 4, 2019,” but no such agreement is in the record—

 only the January 2016 and October 2019 Independent Contractor Agreements, and the

 contractor in the January 2016 agreement is only McKrakin Trucking LLC rather than

 Brandon Hardman dba McKrakin Trucking, LLC. 19 Brandon Hardman’s signature

 appears on the Buyer’s signature block in the Installment Sales Agreement, but unhelpfully

 on behalf of “[i]ts: [o]wner/self/officer/partner,” while the Bill of Sale was signed by

 Brandon Hardman with no other indication that he was signing on behalf of a separate legal

 entity. Both Independent Contractor Agreements only require that the contractor “has title

 to or is authorized to contract” the vehicle being driven for ITL. The January 2016

 Independent Contractor Agreement provides for a personal guaranty by “[t]he individual

 whose signature appears below as ‘Independent Contractor,’” but the signing independent

 contractor is McKrakin Trucking LLC. The Installment Sales Agreement has similar

 language with Brandon Hardman dba McKrakin Trucking, LLC as signatory. And in both

 cases, the language imposing a personal guaranty on the individual or entity who’s already

 executing the agreement is unusual. 20

        Brandon Hardman “of” McKrakin Trucking, LLC granted ITL a power of attorney

 to apply for an Iowa certificate of title, but ITL had the certificate issued in the name of

 McKrakin Trucking LLC rather than Brandon Hardman dba McKrakin Trucking, LLC.

 The October 2019 Amendment to the Installment Sales Agreement lists Brandon Hardman

 dba McKrakin Trucking, Inc. as the original Buyer rather than Brandon Hardman dba

 McKrakin Trucking, LLC. The agreements nullify the interpretive significance of any


 19
    Similarly, the independent contractor in the October 2019 agreement is only B & M Hardman
 Trucking Inc.
 20
    By contrast, the October 2019 Independent Contractor Agreement has a very clear guaranty
 provision.
                                               5
Case 20-24501            Doc 65   Filed 03/05/21 Entered 03/05/21 13:40:18            Desc Main
                                   Document     Page 6 of 10



 gendered terms, and punctuation of the entity names is inconsistent throughout the

 documents. The Debtor listed the Truck as a personal asset in Schedule B and listed both

 business entities in the Statement of Financial Affairs, but he also listed no business

 interests in Question 19 on Schedule B and checked none of the boxes describing the nature

 of his entity interests in Question 27 on the Statement of Financial Affairs. 21 In his Verified

 Statement, the Debtor curiously asserts that McKrakin Trucking, LLC “is a fictitious name

 and does not exist as a separate legal entity,” while B & M Hardman Trucking Inc. is

 apparently a legitimate and separate legal entity. The Equipment Termination Checklist

 has inconsistent references to both Brandon Hardman and B & M Hardman Trucking Inc. 22

 Payments to and from ITL were made with the account for B & M Hardman Trucking Inc.,

 not the Debtor’s personal account, even though the Buyer in the Installment Sales

 Agreement is the obligor for the Truck payments. Debtor’s counsel stated at the October

 28 hearing that the Debtor was unable to drive the Truck until the Motion was resolved,

 and the Debtor’s Verified Statement reiterates the Truck’s necessity to an effective

 reorganization, but the Debtor has apparently been able to make his monthly plan payments

 anyway in the interim. There are more.

           Similar to these factual problems, various legal arguments have been abandoned,

 unmade, or insufficiently briefed or are tangential to the main issue. After the November

 10 hearing, ITL dropped any argument based on the postpetition termination of the October

 2019 Independent Contractor Agreement. Nobody has argued for voidness, rescission, or

 reformation of any contracts based on theories of unilateral or mutual mistake. Nobody




 21
      Dkt. #42, Ex. M.
 22
      Id., Ex. N.
                                                6
Case 20-24501        Doc 65      Filed 03/05/21 Entered 03/05/21 13:40:18                 Desc Main
                                  Document     Page 7 of 10



 has addressed the naming requirements and limitations for Utah businesses. 23 The parties

 have an immaterial surface-level debate about whether Iowa or Utah law applies. The

 Debtor alleges a breach of fiduciary duty in connection with ITL’s application for the Iowa

 certificate of title, while ITL argues for McKrakin Trucking’s ability to accept title to

 property even if its registration was expired at the time of acquisition. Again, there are

 more.

         So what’s to be done with the remaining muddle? The main issue at hand is whether

 the Truck is property of the chapter 13 bankruptcy estate, which § 541(a)(1) expansively

 defines as “all legal or equitable interests of the debtor in property as of the commencement

 of the case,” “wherever located and by whomever held.” “For purposes of most bankruptcy

 proceedings, property interests are created and defined by state law. Once that state law

 determination is made, however, we must still look to federal bankruptcy law to resolve

 the extent to which that interest is property of the estate.” 24 Under both Iowa and Utah

 law, the Court’s role in contract interpretation is to give effect to the parties’ intent—from

 a plain reading of the unambiguous terms within the documents’ four corners if possible,

 or using other interpretive tools if not. 25 And despite ITL’s argument “that Iowa law is




 23
    See, e.g., Utah Code Ann. §§ 16-10a-401 et seq., 42-2-5 et seq., and 48-3a-108. It’s also
 interesting to note, as indicated in the opening sentence, that ITL refers to itself in most of its
 filings as “Iowa Tanklines, Inc. d/b/a ITL Tanklines, Inc.”
 24
    In re Marshall, 550 F.3d 1251, 1255 (10th Cir. 2008); see also In re Chernushin, 911 F.3d
 1265, 1269-70 (10th Cir. 2018).
 25
    Brady v. Park, 445 P.3d 395, 407-10 (Utah 2019); Equine Holdings LLC v. Auburn Woods
 LLC, No. 20181022-CA, 2021 WL 504972 at *7-8 (Utah Ct. App. Feb. 11, 2021); Clement v.
 Irwin, 949 N.W.2d 657 (Iowa Ct. App. 2020) (table); T. Zenon Pharmaceuticals, LLC v.
 Wellmark, Inc., 876 N.W.2d 813 (Iowa Ct. App. 2015) (table) (distinguishing contract
 interpretation from contract construction); Lariviere v. Surgical Services, P.C., 870 N.W.2d 688
 (Iowa Ct. App. 2015) (table).
                                                  7
Case 20-24501       Doc 65      Filed 03/05/21 Entered 03/05/21 13:40:18               Desc Main
                                 Document     Page 8 of 10



 clear and that the Court cannot recognize a right outside the certificate of title,” 26 it appears

 that both Iowa and Utah law provide some leeway for the recognition of such interests. 27

         For all of the documents submitted by the parties, the operative documents

 effectuating the actual purchase and sale of the Truck are the Installment Sales Agreement

 and the Bill of Sale, both of which list the Buyer as Brandon Hardman dba McKrakin

 Trucking, LLC. The Bill of Sale—the document that actually transferred ITL’s rights in

 the Truck as opposed to the prospective Installment Sales Agreement—was signed only by

 Brandon Hardman individually in no corporate capacity. The Installment Sales Agreement

 was signed “[b]y” Brandon Hardman for “[i]ts: [o]wner/self/officer/partner.” So on one

 level, it could be argued that those documents are unambiguous in the Debtor’s favor,

 regardless of the validity or purpose of using an LLC (and later a corporation) as an

 assumed business name.

         But the Installment Sales Agreement’s cross-reference to the non-existent February

 2019 Independent Contractor Agreement, combined with the odd guaranty provision and

 the inherently unclear meaning of using an LLC (and later a corporation) as an individual’s

 assumed business name, could render the documents ambiguous.                      In that case,

 unfortunately, the introduction of extrinsic evidence to illuminate the parties’ intent only

 darkens the picture given all the documentary issues discussed above. Of particular note,

 ITL clearly knew how to limit its counterparty in the January 2016 and October 2019

 Independent Contractor Agreements to McKrakin Trucking LLC and B & M Hardman Inc,

 respectively, while using the “Brandon Hardman dba” construction in the Installment Sales


 26
   Dkt. #47.
 27
   In re Castillo, 549 B.R. 916 (Bankr. D. Utah 2016) (Utah law); In re Loney, No. BK 10-00323,
 2011 WL 133006 (Bankr. N.D. Iowa Jan. 14, 2011) (Iowa law); In re Bierman, 133 B.R. 484
 (Bankr. N.D. Iowa 1991) (Iowa law).
                                                 8
Case 20-24501      Doc 65     Filed 03/05/21 Entered 03/05/21 13:40:18             Desc Main
                               Document     Page 9 of 10



 Agreement, the Bill of Sale, and even the Amendment to the Installment Sales Agreement

 that was executed on the same date as the October 2019 Independent Contractor

 Agreement. Also, regardless of its reasons, ITL had the Iowa certificate of title issued only

 in the name of McKrakin Trucking LLC rather than Brandon Hardman dba McKrakin

 Trucking, LLC. And lastly, when all other interpretive tools fail, contract ambiguities are

 resolved against ITL as the drafting party. Accordingly, under any of these rationales,

 ITL’s request for a determination that the Truck is not property of the estate is denied.

        As for ITL’s alternative request for stay relief, the grounds raised in ITL’s papers

 and at prior hearings are outdated. The Court has no evidence at this time that the Debtor

 is delinquent on plan payments, that the agreed order resolving Utah Housing

 Corporation’s stay relief motion is in default, or that the Truck is uninsured. The Court

 also has insufficient evidence at this time to determine that the Truck “is not necessary to

 an effective reorganization” as required by § 362(d)(2)(B) even if the Debtor has no equity

 in the Truck. Accordingly, ITL’s alternative request for stay relief is also denied, subject

 to renewing the request in the future if new evidence comes to light or the Debtor defaults

 on his obligations.

                                    III. CONCLUSION

        There are obviously a number of unanswered questions about the relationship

 between the Debtor and ITL, the exact extent of the Debtor’s interest in the Truck, and the

 Debtor’s business operations. Some of these questions may not only be unanswered but

 unanswerable. And the Court appreciates ITL’s frustration, not least because of having to

 respond to the sanctions motion, the interest being lost from a 14% contract rate, and the

 prepetition charges racked up in proof of claim #9-1. But on this particular record, in this



                                              9
Case 20-24501       Doc 65     Filed 03/05/21 Entered 03/05/21 13:40:18               Desc Main
                               Document      Page 10 of 10



 particular matter, and at this particular time, the Court finds that the estate has a sufficient

 legal or equitable interest in the Truck to support payment of ITL’s secured claim #8-1

 through a chapter 13 plan and that stay relief under § 362(d)(1) or (2) is unwarranted.

 Accordingly, for the reasons stated above, the Motion is DENIED, and the Court will enter

 a separate order in accordance with this memorandum decision.

                                    ______ooo0ooo______

                               CERTIFICATE OF SERVICE

 Service of the foregoing MEMORANDUM DECISION shall be effected only on the
 registered CM/ECF users in this case.




                                               10
